Citation Nr: 9928531	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  91-35 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for a heart disability.  

Entitlement to service connection for loss of all teeth, 
except for numbers 20-27, which are service-connected.  

Entitlement to a compensable disability evaluation for 
service-connected teeth numbers 17, 20-32.  

Entitlement to service connection for an acquired psychiatric 
disorder.  

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.  

Entitlement to service connection for a dental condition for 
the purpose of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to March 
1955.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from decisions from the Jackson, 
Mississippi, VA Regional Office (RO) and the Medical 
Administration Services of the VA Medical Center in Jackson, 
Mississippi.  

In December 1991 and December 1992, the Board remanded the 
case to the RO for further development.  

In December 1994, the Board reopened the claim for service 
connection for a psychiatric disorder.  The Board also 
remanded all three issues for additional medical development.  

In July 1997, the Board again remanded the case to the RO for 
completion of the previously requested development.  

The claim for entitlement to service connection for an 
acquired psychiatric disorder, entitlement to special monthly 
pension by reason of being in need of regular aid and 
attendance or on account of being housebound and entitlement 
to service connection for a dental condition for the purpose 
of obtaining VA outpatient dental treatment is the subject of 
the remand portion of this decision.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
heart disability is not supported by cognizable evidence 
showing that the claim is plausible or 
capable of substantiation. 

2.  All relevant evidence necessary for an equitable 
disposition of the remaining issues on appeal being decided 
has been obtained by the RO.  

3.  The absence of all teeth, except for teeth numbers 17 and 
20-32, is shown on dental examination at entry into active 
service, and teeth numbers 30 and 31 were identified as 
nonrestorable at entry.  

4.  The service medical records do not show the veteran 
sustained dental trauma during active service, but the dental 
treatment records show that teeth numbers 17 and 20-32 were 
removed and they were not identified as defective at entry.  

5.  The masticatory surface for the veteran's service-
connected teeth, numbers 
17 and 20-32, has been restored by prosthesis.  

6.  The medical evidence and the veteran's statements render 
the claims for service connection for an acquired psychiatric 
disorder, entitlement to special monthly pension by reason of 
being in need of regular aid and attendance or on account of 
being housebound, and entitlement to service connection for 
VA outpatient dental treatment plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
heart disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  Loss of all upper teeth and loss of teeth numbers 18 and 
19 were not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.381, 3.382 (1998).  

3.  Loss of teeth numbers 17 and 28-32 were incurred by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107; 38 
C.F.R. §§ 3.303, 3.381, 3.382.

4.  The criteria for a compensable evaluation for service-
connected loss of teeth, numbers 17 and 20-32, have not been 
met.  38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. § 
4.150, Diagnostic Code 9913 (1998).  

5.  The claims of entitlement to service connection for an 
acquired psychiatric disorder, entitlement to special monthly 
pension by reason of being in need of regular aid and 
attendance or on account of being housebound, and entitlement 
to service connection for VA outpatient dental treatment are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The November 1952 report of medical examination at induction 
shows that the heart, chest and vascular system were normal.  
A chest x-ray examination performed two days later was also 
normal.  

The November 1952 dental examination shows that the veteran's 
upper teeth were all missing.  It shows that two lower teeth, 
numbers 18 and 19, were also missing.  Two teeth, numbers 30 
and 31, were reported as nonrestorable, and the examiner 
noted the presence of a partial dental plate and carious 
teeth.  There was no indication as to the condition of the 
teeth numbered from 20-29 and 32.  Although the November 1952 
medical examination is different insofar as it shows that 
lower teeth numbers 17, 30 and 31 were missing and teeth 
numbers 18 and 19 were nonrestorable, the remaining in-
service dental examination records are more consistent with 
the November 1952 dental examination.  Consequently, these 
findings are more probative and will be used to establish the 
veteran's dental condition at entry into service.  

The service medical records do not show treatment of symptoms 
related to cardiovascular disease or a diagnosis of 
cardiovascular disease.  A chest x-ray examination performed 
in July 1953 was normal.  The veteran was examined at the 
U.S. Naval Air Station in Pensacola, Florida, on August 16, 
1954, for complaints of headache, generalized muscular aches, 
malaise and chills.  Following a physical examination, the 
veteran was admitted to the U.S. Naval Hospital in Pensacola, 
Florida, for treatment and disposition.  Physical examination 
showed a temperature of 104.3 degrees and pharyngitis.  Chest 
x-ray was normal, urinalysis was normal and serology was 
negative.  The veteran was treated with medication, bed rest 
and vitamins, and her recovery was uneventful.  The final 
diagnosis was undetermined type of viral influenza.  The 
veteran returned to duty on August 21, 1954.  

The service medical records include the veteran's Sick Call 
Treatment Record.  The record lists all the dates from 
November 1952 to December 1954, during which the veteran was 
on sick call for examination and treatment of physical 
complaints.  It includes a reference to the August 1954 
hospitalization.  It also shows the veteran was on sick call 
on November 18, 1953 for a complaint of recurrent syncope.  
Treatment is listed as what appears to be "HPC," presumably 
"history of present condition," and the disposition is 
listed as what appears to be "NO."  The next two 
chronological entries prior to the August 1954 
hospitalization are dated in February and March 1954 and they 
are related to dental treatment.  

The service dental records show that in February and March 
1954, the remainder of the veteran's lower teeth were 
extracted.  In February 1954, the teeth numbers 17, 28-29 and 
32 were removed.  These records show that by February 1954, 
the teeth numbered from 18-19 had been removed.  In March 
1954, the teeth numbered from 20-27 were removed.  These 
records do not specifically indicate why the teeth were 
removed, but the service medical records do not show the 
veteran sustained dental trauma or some other injury to the 
face.  

The March 1955 report of medical examination at separation 
shows that the heart, chest and vascular system were normal.  
A chest x-ray examination was also normal.  The service 
medical records do not include a medical diagnosis of heart 
disease.  

The March 1955 separation medical examination shows that the 
veteran's upper and lower teeth were all missing.  The 
examiner noted that a full upper denture was present but a 
full lower denture was missing.  

The post-service medical evidence does not show a medical 
diagnosis of heart disease during the veteran's initial post-
service year.  

The veteran filed her initial application for VA outpatient 
dental care in November 1964.  She indicated that she was not 
a prisoner of war and she did not indicate the nature of the 
disease or injury claimed.  

The post-service evidence includes numerous reports of 
hospitalization and outpatient treatment, which are dated 
from 1966 to 1980.  These records include physical and x-ray 
examinations, but do not contain a diagnosis of heart 
disease.  

The RO obtained April 1976 hospitalization records.  They 
show the veteran was admitted due to menometrorrhagia.  
Examination of the heart showed no symptoms of angina or 
congestive heart failure.  There was a normal sinus rhythm 
without murmur.  The physician reported that the veteran had 
been hospitalized at that facility in 1975 because of cystic 
breast disease.  The veteran reported a history of 
nervousness and occasional depression.  The veteran underwent 
a total abdominal hysterectomy and a right and left salpingo 
oophorectomy at that time.  

Records from that facility also show examination and 
treatment from February 1966 to March 1968 primarily for 
pulmonary and gastrointestinal problems.  This includes 
bronchitis, pneumonia, headaches, allergic rhinitis and 
sinusitis, diarrhea and vomiting, muscle and foot pain and 
dysuria.  X-ray examinations of the chest in February 1966, 
October 1966 and September 1967 showed the heart was normal.  

In February 1988, the veteran submitted a statement alleging 
that she was being treated for heart problems at VA and by a 
private physician at that time.  

The RO obtained VA inpatient and outpatient treatment records 
that are dated from August 1980 to December 1993.  They 
include a February 1987 hospitalization report showing the 
veteran presented with a five-to-six month history of left-
sided chest pain.  She also had similar complaints in 
September 1985.  Physical examination was normal except for 
an early systolic click.  She underwent 2C echocardiogram 
(ECG) that was consistent with mitral valve prolapse.  

The diagnoses were atypical chest pain, paranoid 
schizophrenia, mitral valve prolapse and nonspecific 
gastritis.  These records show several chest x-ray 
examinations performed between 1988 and 1991.  They do not 
include diagnoses of heart disease.  A September 1991 chest 
x-ray examination showed there was no active heart disease.  
The remaining records show examination and treatment for 
numerous complaints.  

The veteran submitted copies of private medical treatment 
records in June 1988.  There are records dated from April 
1984 to March 1988.  They show examination and treatment for 
conditions not at issue on appeal.  They also show the 
veteran was examined in April 1984 for complaints of shooting 
pain in the left arm and chest.  Examination of the heart 
showed a regular rate and rhythm.  Treadmill exercise testing 
was normal.  These records show follow-up examinations for 
chest pain in 1987 and 1988, but there was no diagnosis of 
cardiovascular disease.  The evidence also includes a June 
1988 statement from the veteran's treating physician.  

The physician noted that the veteran had been treated in his 
office for approximately twenty years.  The physician noted a 
history of chronic emphysema and recurrent bronchitis 
associated with respiratory infections.  The physician noted 
that the veteran had undergone a hysterectomy in 1976, and 
that following the surgery she sustained depression and a 
nervous disability, for which she was receiving continued 
care by her psychiatrist.  

A June 1988 statement from that psychiatrist notes that the 
veteran was receiving medication to treat a mitral valve 
prolapse.  

Private medical records show examination and treatment in 
October 1989 and October 1990.  A mammogram in October 1989 
showed a stable benign breast pattern.  Similar findings were 
noted in October 1990.  The veteran was admitted at that time 
because of persistent problems of dysphagia and epigastric 
burning that did not respond to medication, and lower 
abdominal pain and cramps suggesting partial bowel 
obstruction.  

The veteran underwent esophagogastroduodenoscopy and biopsy 
and a colonoscopy to the cecum.  The post-operative diagnoses 
were esophagitis, antral gastritis, melanosis coli and 
hemorrhoids.  There was no diagnosis of heart disease.

The veteran filed an informal claim for service connection 
for dental work in July 1990.  Of record is a dental rating 
sheet completed in November 1990.  At that time, a review was 
made of the veteran's service medical records, and it was 
determined that she had no combat injury, trauma or prisoner 
of war status.  It was further noted that teeth numbers 20, 
21, 22, 23, 24, 25, 26 and 27 had been incurred in or 
aggravated by service.  

In her February 1991 notice of disagreement, the veteran 
contended that her teeth had been pulled during service and 
they were not replaced at that time.  She argued that she 
should be provided new teeth.  

The veteran underwent a VA aid and attendance examination in 
March 1993.  The physician reported the veteran's medical 
complaints, which included psychiatric problems, persistent 
abdominal complaints, mitral valve prolapse for which she 
took medication and a recurrent upper respiratory infection.  
The physician performed a physical examination.  The 
physician summarized the veteran's physical and psychiatric 
problems, but concluded that any medical problems associated 
with mitral valve prolapse were asymptomatic and well 
controlled on medication.  

In March 1995, the RO received private medical treatment 
records, which are dated from December 1985 to December 1994.  
This includes medical records previously obtained and records 
pertaining to unrelated physical problems.  

In February 1995, the RO received a statement from a 
physician who evaluated and treated the veteran for 
urological problems from July 1990 to November 1992.  The 
physician opined that the veteran's chief problem was 
atrophic urethritis and urethral syndrome.  

The veteran also underwent a VA aid and attendance 
examination in May 1995.  The physician reported the 
veteran's medical complaints, which included mitral valve 
prolapse, phlebitis of lower extremities, periodic hoarseness 
since an operation on her vocal cords several years earlier, 
nervous condition, and a history of ulcers and indigestion.  
The physician performed a physical examination.  The 
physician did not diagnose heart disease but noted that the 
veteran was scheduled for a separate cardiology examination.  

VA scheduled the veteran for a cardiology examination in 
November 1995, but she failed to report for the examination.  
Later that month, the Chief of the Cardiology Section at the 
(VAMC) in Jackson, Mississippi reviewed the veteran's claims 
folder and noted that the veteran's current heart condition 
was defined as mitral regurgitation.  This physician also 
stated that, in his professional opinion and based on a 
review of the records as well as results of the 2D ECG 
completed in August 1995, the etiology of the veteran's 
mitral regurgitation "remains unknown."  The physician also 
stated that the ECG failed to reveal mitral valve prolapse.  

In March 1996, the RO requested a compensation and pension 
examination with a medical opinion concerning any cardiac 
disability shown.  According to a Report of Contact, VA Form 
119, dated in April 1996, the Chief of the Cardiology Section 
at the Jackson VAMC refused to reschedule the veteran for 
another examination because she had failed to report for the 
earlier one scheduled in November 1995.  This physician 
stated that his November 1995 memorandum "stands as his 
report."  

In July 1997, the Board again remanded the case to the RO for 
completion of previously requested development and 
consideration of additional issues raised that were relevant 
to the issues on appeal.  

Subsequently, in August and September 1997, the RO received 
private medical inpatient and outpatient treatment records, 
which are dated from May 1976 to October 1996.  Many of these 
records are copies of records previously obtained.  They 
include hospital admissions and ongoing medical treatment for 
schizophrenia.  

They also include numerous records pertaining to unrelated 
physical problems.  They do not include medical opinions 
relating heart disease to active service.  

The RO also obtained additional VA inpatient and outpatient 
treatment records that are dated from November 1994 to June 
1998.  These records include copies of records previously 
submitted.  They also include records for conditions not at 
issue.  They also show continued treatment, evaluation and 
counseling for schizophrenia.  They also include an August 
1996 ECG, which showed a normal sinus rhythm, left atrial 
enlargement, left ventricular hypertrophy and a ST 
abnormality possibly a digitalis effect.  The examiner noted 
that this was an abnormal ECG.  X-ray examination of the 
chest on that day showed the heart was within normal limits 
and the impression was no evidence of acute disease in the 
chest.  A repeat ECG in February 1997 suggested left atrial 
enlargement but was otherwise within normal limits.  The 
veteran was admitted in March, April and June 1998 for 
increased schizophrenia symptoms.  Physical examinations 
during these hospitalizations were unremarkable and did not 
include a diagnosis of heart disease.  The diagnoses include 
a history of hypertension.  The diagnosis in all three 
admission reports was schizoaffective disorder.  

The veteran underwent a VA aid and attendance examination in 
January 1998.  The physician reported the veteran's medical 
complaints, which included chest pain, hypertension and a 
nervous condition.  The physician did not diagnose heart 
disease.  This physician reported that the veteran failed to 
show for a scheduled ECG and cardiology examination.  

The veteran underwent a VA dental examination in January 
1998.  The veteran stated that she had lower teeth present 
during active service, but they began to hurt and the 
military dentist stated that they would have to be removed.  
She did not identify any in-service trauma.  She stated that 
the teeth were extracted and she was not furnished with new 
teeth.  The veteran stated that her private dentist made her 
a lower denture after active service.  She stated that since 
active service she had had three sets of teeth made by 
private dentists.  She also stated that these dentists had 
passed away and she had been unable to obtain her post-
service dental records.  

The veteran stated that her present dentures were many years 
old and, despite having them realigned seven or eight years 
earlier, they were loose and caused denture sores.  
Examination showed there was no noticeable speech 
interference.  The veteran related that she mainly eats soft 
foods and she could not chew because her dentures were loose.  
There was no displacement of the mandible on closure of the 
mandible to the right or left, but the examiner noted 
occlusion on the anterior side.  There was no extraoral 
palpable tenderness of the mastication muscles, but the left 
side was sore and tender intraorally.  

Examination showed no cicatrix or intraoral lesions other 
than a denture sore at the mandible ridge.  There was no 
muscle injury or functional loss and no loss of oral or 
perioral tissue.  The examiner noted that all teeth were 
missing but were replaceable with upper and lower dentures, 
which was present.  The examiner reported that the maxillary 
denture had fair suction.  There were no dental caries and no 
periodontal conditions.  The mandible plane was occluded with 
worn teeth and overclosed verticals.  The examiner indicated 
that there was a maxillary combination syndrome manifested by 
redundant hypermobile tissue in the tuberosity and 
anteriorly, but this was replaceable by prosthesis.  There 
was no loss of sensation or motor activity.  

Based on the history and examination, the examiner stated 
that the justification for the in-service dental extractions 
could only be determined from the procedure notes at that 
time.  The examiner concluded that the veteran currently had 
total edentulism and that the records show she lost her 
remaining maxillary teeth during active service for unknown 
reasons.  The examiner stated that full upper and lower 
dentures, which were ill fitting and caused denture 
irritation, had replaced all missing teeth.  

The RO notified the veteran of the denials of service 
connection, a compensable rating for the service-connected 
teeth, and entitlement VA outpatient dental treatment in the 
July 1998 supplemental statement of the case.  The veteran 
indicated continuing disagreement in a statement received at 
that time.   

The RO included these issues in the September 1998 
supplemental statement of the case.  The representative 
listed these issues in the January 1999 written brief.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  The Court has also held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, which is 
shown to have been incurred in or aggravated by service.  38 
C.F.R. § 3.381(a) (1998).  Service connection for dental 
conditions will not be considered as having been established 
when the evidence clearly shows that the disabilities existed 
or were recorded at the time of enlistment.  Id.  
Additionally, effective principles relating to the 
establishment of service connection for dental disease and 
injuries by reason of their relationship to other associated 
service-connected diseases or injuries will be observed.  38 
C.F.R. § 3.381(c) (1998).  

Teeth noted at entry into active service as carious 
restorable will not be held as service-connected, either 
direct or by aggravation, notwithstanding enlargement of the 
original cavity or development of additional cavitation on 
the same or another surface; nor on the basis of the 
insertion of a filling during service, unless new caries 
develop after expiration of a reasonable time after the 
original cavity has been filled, amelioration rather than 
worsening or aggravation ensuing in such cases.  Service 
connection by aggravation will be conceded in such teeth, 
carious restorable at entry into service, whether or not 
filled, but which necessitate extraction after the expiration 
of a reasonable time after entry into active service.  
A filling recorded at induction followed by a reasonable 
period of service and extraction or replacement because of 
new caries will entitle the veteran to a finding of direct 
service connection for the new condition.  Likewise, 
aggravation is allowed where pyorrhea is noted at enlistment 
but after reasonable service necessitates extraction of a 
tooth or teeth during service.  Conversely, service 
connection by aggravation will not be conceded if the tooth 
at enlistment was classified as defective but was not 
restorable.  38 C.F.R. § 3.381(b) (1998).  

Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
The disability must be shown to have been incurred in or 
aggravated by service as provided in this section.  38 C.F.R. 
§ 3.382(a) (1998).  

Where after all sources of information have been exhausted 
and all variations in the records reconciled, there remains 
notation of filled teeth at time of release from active 
service and there was no notation of these teeth as defective 
or filled at entrance into service, service connection may be 
granted in exceptional cases for such teeth, notwithstanding 
there is no record of treatment during service, if the 
veteran alleges treatment in service, giving the time and 
place of treatment, and the conditions and circumstances of 
his or her service support his or her allegation, and 
inception in service is consistent with sound dental 
judgment.  38 C.F.R. § 3.382(b) (1998).

The Schedule for Rating Disabilities provides for ratings 
from noncompensable to 40 percent for loss of teeth due to 
the loss of substance of the body of the maxilla or mandible 
without loss of continuity.  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  Where the loss of the masticatory surface can be 
restored by a suitable prosthesis, a noncompensable rating is 
warranted.  The compensable ratings are for application where 
the lost masticatory surface cannot be restored by suitable 
prosthesis.  In addition, the Schedule provides that these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling.  


Analysis
Heart Disease

The service medical records do not include a diagnosis of 
heart disease or other cardiovascular disability.  The 
November 1952 report of medical examination at induction 
shows that the heart, chest and vascular system were normal.  
Chest x-ray examinations during active service were also 
normal, including during the August 1954 hospitalization.  
Although the evidence shows the veteran was on sick call on 
November 18, 1953 for a complaint of recurrent syncope, there 
was no diagnosis of cardiovascular disease.  The March 1955 
report of medical separation examination shows that the 
heart, chest and vascular system were normal.  Chest x-ray 
examination was also normal.  

The post-service medical evidence does not show a medical 
diagnosis of heart disease during the veteran's initial post-
service year.  The post-service medical evidence shows the 
veteran underwent physical examinations during post-service 
hospital admissions and treatment, but they do not show a 
diagnosis of heart disease.  X-ray examinations of the chest 
in February 1966, October 1966 and September 1967 showed the 
heart was normal.  The post-service medical evidence also 
shows that examination of the heart showed no symptoms of 
angina or congestive heart failure during the April 1976 
admission for menometrorrhagia.  

The evidence does not show treatment for heart problems until 
many years after active service.  In fact, the veteran does 
not allege treatment for heart problems prior to the 1980's.  
Her initial claim of post-service treatment for heart 
problems at VA and by a private physician is contained in her 
February 1988 statement.  

The private medical records show the veteran was examined in 
April 1984 for complaints of shooting pain in the left arm 
and chest.  Examination of the heart showed a regular rate 
and rhythm.  Treadmill exercise testing was normal.  These 
records show follow-up examinations for chest pain in 1987 
and 1988, but there was no diagnosis of cardiovascular 
disease.  The initial post-service medical evidence noting a 
history of treatment for mitral valve prolapse is the June 
1988 statement from the veteran's treating psychiatrist.  
This physician neither rendered an independent diagnosis of 
mitral valve prolapse nor related this to active service.  

The medical evidence dated subsequent to that time includes a 
September 1985 ECG that was consistent with mitral valve 
prolapse, but evidence dated after that time did not disclose 
heart disease.  For example, a September 1991 chest x-ray 
examination showed there was no active heart disease and a 
December 1993 EKG was interpreted as within normal limits.  

The remaining examination reports and inpatient and 
outpatient records include references to a history of 
medication use for mitral valve prolapse, but there are no 
opinions relating this to any incident or event of active 
service.  In November 1995, the Chief of the Cardiology 
Section at the VAMC in Jackson, Mississippi reviewed the 
veteran's claims folder and concluded that an August 1995 ECG 
failed to reveal mitral valve prolapse.  While this physician 
concluded that the veteran's current heart condition was 
defined as mitral regurgitation, he opined that the etiology 
of the veteran's mitral regurgitation remained unknown.  The 
physician did not relate this to active service.  An August 
1996 ECG was interpreted as abnormal, but an 
x-ray examination of the chest on that day showed the heart 
was within normal limits and the impression was no evidence 
of acute disease in the chest.  

An ECG in February 1997 suggested left atrial enlargement but 
was otherwise within normal limits.  Although this evidence 
shows current evidence of abnormal diagnostic test results, 
none of the veteran's examining physicians has related any of 
these medical findings to active service.  

The only direct evidence of record relating heart trouble to 
active service consists of statements submitted by the 
veteran, which include a July 1998 statement in support of 
her claim.  While the veteran is competent to relate symptoms 
that she has experienced, she is not qualified to render an 
in-service medical diagnosis of heart disease or a medical 
opinion relating current heart pathology to active service.  
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded).  

For these reasons, the Board finds that the service medical 
records do not show a medical diagnosis of a heart disability 
and the veteran has not presented or identified probative 
medical evidence relating post-service heart disease to 
active service.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
heart disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

As the veteran's claim for service connection for a heart 
disability is not well grounded, the doctrine of reasonable 
doubt has no application to her case.  

The Board remanded the claim for service connection for a 
heart disability in December 1994 in order to obtain a VA 
cardiology examination and a medical opinion.  However, the 
evidence shows the veteran did not report for the VA 
examination that was scheduled in November 1995.  Despite 
that failure to report, the Chief of the Cardiology Section 
issued a medical opinion on the issue of service connection.  
That physician also decided not to reschedule the veteran for 
another examination because she had failed to report for the 
earlier one scheduled in November 1995.  

Although the Board included a request to provide the veteran 
a VA cardiology examination in the July 1997 remand decision, 
the examination was not conducted.  It is not clear whether 
the examination had been scheduled, but the physician who 
performed the January 1998 VA aid and attendance examination 
reported that the veteran failed to show for a scheduled ECG 
and cardiology examination.  

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1998).  In 
this case, the veteran has not submitted a well grounded 
claim.  

Because the veteran has failed to establish a well-grounded 
claim, the statutory duty to assist has not attached, and the 
RO's failure to provide a VA medical opinion could not have 
constituted a prejudicial violation of the duty to assist 
under section 5107(a).  See Brewer v. West, 11 Vet. App. 228, 
235 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  In this case, the veteran has not identified 
existing information that would render her claim well-
grounded.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
claim on the merits, she has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than her claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Dental Claims

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran.  It has been determined that 
the veteran's claims for service connection for loss of teeth 
and a compensable rating for service-connected teeth are 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The evidence shows all available service medical records have 
been requested.  The veteran has stated that her post-service 
dental treatment records are unavailable.  The veteran also 
underwent a VA examination in this case and the report has 
been obtained.  The Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to her claims is required to comply with the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107(a).  

Service Connection

The veteran is already service-connected for teeth numbers 
20, 21, 22, 23, 24, 25, 26 and 27 because a determination had 
been made that they were incurred in or aggravated by 
service.  

The service medical records do not show the veteran sustained 
dental trauma or some other injury to the face during active 
service.  The veteran does not allege that she incurred 
dental trauma during active service.  She claimed during the 
January 1998 VA examination that her remaining lower teeth 
were removed during active service because they began to 
hurt.  


The November 1952 dental examination at entry shows that the 
veteran's upper teeth were all missing at that time.  
Examination also shows that two lower teeth, numbers 18 and 
19, were also missing.  Finally, the examination showed teeth 
numbers 30 and 31 were carious and evaluated as nonrestorable 
at that time.  Neither the service medical records nor the 
post-service medical evidence shows that these preexisting 
conditions were aggravated during active service.  

For these reasons, the Board concludes that the loss of all 
upper teeth and loss of teeth numbers 18 and 19 were not 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 1712, 5107; 38 C.F.R. §§ 3.303, 3.381, 3.382.  

Although the November 1952 dental examination shows that the 
veteran's teeth were carious at entry, teeth numbers 17 and 
28-32 were neither listed as missing or as defective.  The 
service dental records show that in February and March 1954, 
the teeth numbered from 17 and 20-32 were removed.  The 
service dental records do not specify the reason why these 
particular teeth were removed.  The examiner who performed 
the VA dental examination in January 1998 concluded that the 
veteran lost these maxillary teeth during active service for 
unknown reasons.  The examiner explained that the 
justification for the in-service dental extractions could 
only be determined from the procedure notes at that time.  As 
previously stated, no additional service medical records are 
available.  

Applying the benefit of the doubt in favor of the veteran, 
the Board concludes that the loss of teeth numbers 17 and 28-
32 were incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 1712, 5107; 38 C.F.R. §§ 3.303, 3.381, 3.382. 




Increased Rating

The evidence shows the veteran is service-connected for teeth 
numbers 17 and      20-32.  The evidence also shows that the 
veteran has been wearing full upper and lower dentures since 
shortly after her release from active service.  

The service medical records show that a full upper denture 
was present during the March 1955 separation medical 
examination.  The veteran stated during the January 1998 VA 
dental examination that her private dentist made her a lower 
denture after active service.  She also stated that since 
active service she has had three sets of teeth made by 
private dentists.  

Disability evaluations are determined by the application of 
the VA Schedule, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

There are no available post-service medical records because 
the veteran's post-service treating dentists have passed away 
and she has been unable to obtain her post-service dental 
records.  

Entitlement to a compensable rating for loss of teeth numbers 
17 and 20-32 depends on whether or not the loss of the 
masticatory surface can be restored by a suitable prosthesis 
and whether this was caused by bone loss through trauma or 
disease such as osteomyelitis versus the loss of the alveolar 
process as a result of periodontal disease.  

In this case it has already been established that the loss of 
the veteran's teeth was not due to trauma.  She does not 
allege trauma, but states that they were removed during 
service because they became painful.  It is not clear from 
the evidence the nature of the disease that led to removal of 
these teeth.  However, this would not change the outcome in 
this case because the evidence shows that the veteran's 
masticatory surface is currently restored by a suitable 
prosthesis.  

The probative evidence on this issue is the findings shown on 
dental examination in January 1998.  They show the veteran is 
currently wearing dentures.  The examiner noted that all 
teeth were missing but were replaceable with upper and lower 
dentures, which was present.  The examiner reported that the 
maxillary denture had fair suction.  The examiner indicated 
that there was a maxillary combination syndrome manifested by 
redundant hypermobile tissue in the tuberosity and 
anteriorly, but this was also replaceable by prosthesis.  
While these findings show that the dentures were ill-fitting 
and caused denture irritation, they do not show loss of the 
masticatory surface that cannot be restored by a suitable 
prosthesis.

For these reasons, the Board finds that the masticatory 
surface for the veteran's service-connected teeth, numbers 17 
and 20-32, has been restored by prosthesis.  The Board finds 
that the evidence is not evenly balanced and concludes that 
the criteria for a compensable evaluation for service-
connected loss of teeth, numbers 17 and 20-32, have not been 
met.  38 U.S.C.A. 1155, 5107(a); 38 C.F.R. § 4.150, 
Diagnostic Code 9913.  


Well Grounded Claims

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  She seeks entitlement to 
special monthly pension by reason of being in need of regular 
aid and attendance or on account of being housebound.  She 
also seeks entitlement to service connection for a dental 
condition for the purpose of obtaining VA outpatient dental 
treatment.  

The January 1998 VA psychiatric examination report shows that 
the psychiatrist reviewed the claims folder in connection 
with the examination.  The psychiatrist concludes that the 
veteran provided a history consistent with paranoid 
schizophrenia and the evidence in the claims folder supports 
the diagnosis.  The psychiatrist could not determine a 
specific etiology for the psychiatric disorder based on the 
history supplied by the veteran and the information in the 
claims folder, but stated that the onset of paranoid 
schizophrenia was during her military service in 1954.  
Therefore, the evidence relates the onset of the veteran's 
current psychiatric disability to active service.  This 
renders the claim well-grounded.  38 U.S.C.A. § 5107(a).  

The statements from the veteran pertaining to her claims for 
special monthly pension by reason of being in need of regular 
aid and attendance or on account of being housebound and 
entitlement to VA outpatient dental treatment render these 
claims plausible or capable of substantiation.  The Board 
finds that these claims are also well-grounded.  38 U.S.C.A. 
§ 5107(a).


ORDER

As the veteran has not submitted a well-grounded claim for 
entitlement to service connection for a heart disability, her 
appeal is denied.  

Service connection for loss of teeth numbers 17 and 28-32 is 
granted.  

Service connection for loss of all upper teeth and loss of 
teeth numbers 18 and 19 is denied.  

A compensable disability evaluation for service-connected 
teeth numbers 17 and 28-32, is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In December 1994, the Board remanded the claim of entitlement 
to service connection for a psychiatric disorder.  

The Board remanded this case again in July 1997 because the 
physician who performed the May 1995 VA psychiatric 
examination did not adequately express an opinion regarding 
the etiology of the veteran's psychiatric disability or 
provide a complete rationale for all conclusions reached.  

The veteran underwent another VA psychiatric examination in 
January 1998.  This examination was conducted by the same VA 
psychiatrist who performed the March 1993 and May 1995 VA 
psychiatric examinations.  This contains a background 
history, which is similar to the history reported during the 
prior examinations.  The psychiatrist stated that he reviewed 
the claims folder in connection with the examination.  The 
psychiatrist concluded that the veteran provided a history 
consistent with paranoid schizophrenia and the evidence in 
the claims folder supported the diagnosis.  The psychiatrist 
could not determine a specific etiology for the psychiatric 
disorder based on the history supplied by the veteran and the 
information in the claims folder, but stated that the onset 
of the veteran's paranoid schizophrenia was during her 
military service in 1954.  

The psychiatrist did not provide a complete rationale for the 
conclusion that schizophrenia began during active service, 
which is based on the evidence in the claims folder.  The 
psychiatrist did not specify the evidence contained in the 
claims folder, which supported the opinion that schizophrenia 
had its onset in 1954.  The psychiatrist did not did not 
account for the conflicting factual history regarding the 
time of onset of the veteran's symptoms, which are contained 
in the post-service medical records and statements.  

The service medical records do not include a medical 
diagnosis of schizophrenia.  There are no available medical 
records showing the veteran was hospitalized for psychiatric 
problems during active service.  The veteran was examined at 
the U.S. Naval Air Station in Pensacola, Florida, on August 
16, 1954, for complaints of headache, generalized muscular 
aches, malaise and chills.  She was admitted to the U.S. 
Naval Hospital in Pensacola, Florida, for treatment and 
disposition.  The final diagnosis was undetermined type of 
viral influenza.  The veteran returned to duty on August 21, 
1954.  

The service medical records include the veteran's Sick Call 
Treatment Record.  The record lists all the dates from 
November 1952 to December 1954, during which the veteran was 
on sick call for examination and treatment of physical 
complaints.  It includes a reference to the August 1954 
hospitalization.  It also shows the veteran was on sick call 
on November 18, 1953 for a complaint of recurrent syncope.  
Treatment is listed as what appears to be "HPC," presumably 
"history of present condition," and the disposition is 
listed as what appears to be "NO."  The next two 
chronological entries prior to the August 1954 
hospitalization are dated in February and March 1954 and they 
are related to dental treatment.  

The March 1955 report of medical examination at separation 
shows that the psychiatric examination was normal.  

The veteran filed her original application for disability 
compensation for a nervous condition in August 1976.  She 
alleged treatment for a nervous condition at a private 
hospital in 1954 and treatment by VA and two private 
physicians since 1966.  

The RO obtained a report of VA hospitalization, dated August 
to September 1976, which shows the veteran was diagnosed and 
treated for paranoid schizophrenia.  The history shows the 
veteran had visual and auditory hallucinations for about 
three months prior to admission, for which she had been 
hospitalized at a private hospital in June 1976.  There was 
also a history that the veteran underwent a hysterectomy in 
April 1976, which seemed to worsen her depression.  

The veteran has stated she was admitted to a private hospital 
for treatment for a nervous condition in 1954.  That facility 
has responded that there is no record of the veteran having 
been treated at that facility.  The veteran's spouse has 
related that the veteran was seen as an outpatient for 
treatment of nerves on November 30, 1954 or December 1, 1954, 
and that she had taken medication ever since that time.  The 
evidence indicates they were married in late November 1954.  

Records from a private medical facility show examination and 
treatment from February 1966 to March 1968 primarily for 
pulmonary and gastrointestinal problems.  This includes 
bronchitis, pneumonia, headaches, allergic rhinitis and 
sinusitis, diarrhea and vomiting, muscle and foot pain and 
dysuria.  There was no treatment for psychiatric illness or a 
history of treatment for psychiatric problems.  

The RO obtained April 1976 hospitalization records.  They 
show the veteran was admitted due to menometrorrhagia.  The 
physician reported that the veteran had been hospitalized at 
that facility in 1975 because of cystic breast disease.  The 
veteran reported a history of nervousness and occasional 
depression.  The veteran underwent a total abdominal 
hysterectomy and a right and left salpingo oophorectomy at 
that time.  

A statement from the veteran's former treating psychiatrist 
states he began treating the veteran in May 1976.  

The records show the veteran was admitted on May 26, 1976 due 
to loss of control, nervousness and an inability to sleep.  
Her treating physician noted she was paranoid psychotic at 
the time of admission.  The physician noted a history of 
depressive symptoms for at least the prior two years.  The 
veteran related the April 1976 hysterectomy following which 
she developed symptoms that led to paranoid ideations.  The 
veteran related a prior history dating back to the age of 
five, but did not report her active service history.  The 
physician summarized the hospital treatment, which consisted 
of medication, and the final diagnosis was psychotic 
depressive reaction.  

The treating physician also conducted a psychiatric 
evaluation in June 1977.  The veteran reported that she had 
her first serious mental problem during her active service in 
the Navy, which required hospitalization.  She stated that 
she recovered and did well until her post-hysterectomy 
symptoms developed in May 1976, which resulted in 
hospitalization.  The psychiatrist noted ongoing outpatient 
treatment with medication and that the veteran required VA 
hospitalization from August to October 1976 because she 
became overtly psychotic after discontinuing her medication.  
Based on the history and mental status examination, the 
psychiatrist diagnosed paranoid-type psychotic depressive 
reaction.  He summarized that the veteran had one previous 
episode of severe illness prior to her current problem 
developing in 1976.  

Records obtained from the SSA show the veteran had been 
awarded entitlement to disability benefits beginning in March 
1976 based on a nervous condition.  The veteran reported that 
her condition began years earlier and she became unable to 
work beginning in March 1976.  

During VA psychiatric examination in May 1978, the veteran 
reported having some nervous problems during service related 
to being around people and sleeping.  She stated she saw a 
physician at that time, who told her to drink milk to help 
her nervousness and her sleep.  The physician noted that the 
veteran was initially hospitalized at VA in 1976.  The 
diagnosis was paranoid schizophrenia.  

The veteran underwent a SSA psychiatric evaluation in August 
1978.  The veteran related to the physician that her nervous 
trouble began in 1956, following which she had to take 
medication.  She also reported having been hospitalized 
during service in 1953 for headaches and dizzy spells.  The 
veteran also reported post-service hospitalizations beginning 
in 1968.  Based on the history and mental status examination, 
the psychiatrist concluded that the veteran had a long 
history of borderline adjustment and that her current 
diagnosis was paranoid state.  

The veteran filed an application for nonservice-connected 
pension in August 1978.  She listed her disabilities as lung 
trouble and nerves.  She stated that she was treated during 
active service in 1955 in Pensacola, Florida, under her 
married name.  She listed her initial post-service medical 
treatment for nerves from 1967-to-1968 and thereafter in 1978 
and 1980.  

The RO obtained VA inpatient and outpatient treatment records 
that are dated from August 1980 to December 1993.  These 
records show treatment for schizophrenia.  They also include 
copies of records previously submitted.  They also include 
records for conditions not at issue.  They include an August 
1980 record showing the veteran stopped taking medications 
and was experiencing paranoid delusions.  The diagnosis was 
paranoid schizophrenia.  

In support of her claim, she submitted a September 1980 
statement from her treating psychiatrist.  He stated the 
veteran was admitted to a hospital in August 1980 due to 
paranoia and sleeplessness.  The psychiatrist noted the 
veteran had been receiving interval care by an associate for 
five years and had been in that psychiatric unit on several 
prior occasions.  

The veteran stated that her first severe emotional illness 
had begun in 1976 when she was admitted to a private facility 
for three months and then transferred to VA.  The 
psychiatrist stated that she remained hospitalized until 
early September 1980.  The psychiatrist concluded that the 
most appropriate diagnosis was paranoid schizophrenia.  

In May 1983, the SSA requested an opinion from the veteran's 
treating psychiatrist.  That physician responded in a letter 
several days later that he began treating the veteran at the 
time of her August 1980 hospitalization.  The veteran related 
that she had her first severe emotional problem at the time 
of the 1976 hospitalizations.  The physician noted that he 
had treated her at intervals since the 1980 hospitalization 
for the purpose of medication maintenance.  He reported that 
her diagnosis continued to be paranoid schizophrenia and she 
was totally disabled for any type of employment since 1976.  

A June 1988 statement from the veteran's treating physician 
notes that the veteran had been treated in his office for 
approximately twenty years.  The physician noted a history of 
chronic emphysema and recurrent bronchitis associated with 
respiratory infections.  The physician noted that the veteran 
had undergone a hysterectomy in 1976 and that following the 
surgery she sustained depression and a nervous disability, 
for which she was receiving continued care by her 
psychiatrist.  

A June 1988 statement from that psychiatrist notes that he 
first treated the veteran in 1980 for a paranoid illness 
while she was hospitalized at a private facility.  He also 
noted that the veteran had received periodic psychiatric care 
beginning five-years prior to his treatment.  The veteran 
reported that her first severe emotional problems appeared in 
1976, for which she was hospitalized at VA.  

A January 1991 statement from her treating psychiatrist again 
notes a history of treatment for emotional problems since 
1976.  

The veteran underwent a VA psychiatric examination in March 
1993.  She reported that she was first treated for emotional 
problems in 1954 or 1955 while in the Navy, for which she was 
admitted to the military facility's psychiatric ward for 
several weeks.  The veteran also related continuous post-
service treatment after separation, including numerous 
hospital admissions beginning in the early 1970's.  

In a December 1993 statement in support of her claim, the 
veteran stated that she had only been treated with "APC" 
during active service and this caused a nervous reaction and 
stomach problems.  She stated she was hospitalized at VA in 
1955, 1967 and 1976.  She included a statement from her 
sister, who stated the veteran was visiting her in November 
1954 when she became sick and was treated at a private 
hospital.  She also stated she knew the veteran had been 
treated with "APC," presumably "aspirin, phenacetin, and 
caffeine," and since 1976 the veteran had been sick and 
nervous.  

In a June 1996 statement, the veteran stated that she 
developed mental problems during active service after a 
fellow soldier ended their personal relationship.  She stated 
that she stole several items of clothing for which she was 
put on probation, and her depression symptoms increased 
because she was confined to the base during that time.  

During the January 1998 VA psychiatric examination, the VA 
psychiatrist reported a background history, which is similar 
to the history reported during the prior VA examinations.  
The veteran also added that she was treated for nervous 
problems during service because she was worried that she may 
be sent to Korea at that time.  

The above evidence demonstrates there is some conflict 
regarding when the veteran's schizophrenia symptoms initially 
manifested.  Consequently, the Board needs a medical opinion 
addressing when the veteran's chronic psychiatric disorder 
began, which is based on all the documented evidence of 
record and not only the statements of history related by the 
veteran.  That opinion must include a complete rationale for 
the opinion, which is based on the evidence in the claims 
folder.  

With respect to the issue of entitlement to special monthly 
pension by reason of being in need of regular aid and 
attendance or on account of being housebound, it appears that 
the veteran's circumstances changed since the last VA 
examination.  The veteran was hospitalized on three occasions 
since the January 1998 VA aid and attendance examination.  
The March 1998 hospitalization summary indicates that there 
may be an increase in the veteran's physical impairments.  

It is also unclear whether there has been a material change 
in the veteran's schizophrenia as it affects her entitlement 
to aid and attendance of another person or upon housebound 
status.  The VA psychiatrist who performed the January 1998 
examination concluded that the veteran could not be expected 
to protect herself adequately from daily hazards because of 
her severe paranoia which would more than likely cause her to 
overreact and possibly place herself in more danger.  He 
provided a Global Assessment of Functioning (GAF) Score of 
50.  The GAF scores in the VA hospital summaries are 
predominantly 70.  

In addition, the Board previously directed the RO in the July 
1997 remand decision to assign appropriate ratings for all of 
the veteran's disabilities.  This was not performed.  As this 
affects the question of entitlement to aid and attendance or 
housebound benefits, it must be performed.  38 C.F.R. 
§§ 3.351, 3.352 (1998).  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  Compliance 
by the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under the law, a claimant is entitled to VA outpatient dental 
treatment if she qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712(b) (West 1991) and 38 C.F.R. § 
17.161 (1998).  

Specifically, a veteran will be eligible for "Class I" VA 
outpatient treatment if she has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381 
(1998).  The significance of a finding that a dental 
condition is due to in-service trauma is that the veteran may 
be authorized to receive any VA dental care indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c) (1998) (formerly § 17.123(c)), commonly referred 
to as Class II(a) eligibility.  

For the purpose of determining whether a veteran has Class 
II(a) eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction.  See VAOPGCPREC 
5-97, (O.G.C. Prec. 5-97), 62 Fed. Reg. 15,566 (1997).  In 
the case of the veteran, who was released from active duty in 
March 1955, an application for such treatment must have been 
filed within one year of discharge.  

Another category of eligibility, "Class II(b) or (c)" 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  

"Class III" eligibility exists for those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g).  

"Class IV" eligibility exists for those whose service-
connected disabilities are rated at 100 percent by schedular 
evaluation or who are entitled to the 100 percent rate by 
reason of individual unemployability.  38 C.F.R. § 17.161(h).  

"Class V" eligibility is available to a veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31.  The veteran may be authorized such dental 
services as are professionally determined necessary for any 
of the reasons enumerated in 38 C.F.R. § 17.47(g) (1998).  38 
C.F.R. § 17.161(i).

"Class VI" eligibility is available to any veteran 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C.  The veteran may 
receive outpatient dental care which is medically necessary, 
i.e., for a dental condition clinically determined to be 
complicating a medical condition currently under treatment.  
38 C.F.R. § 17.161(j).

In the present case, there remains a question of entitlement 
to service connection for a psychiatric disorder.  There is 
ample evidence of record showing that the veteran is 
currently unemployable due to symptoms caused by her 
psychiatric disorder.  

Consequently, the issue whether the veteran would be entitled 
"Class IV" eligibility for VA outpatient dental treatment 
is inextricably intertwined with the issue of entitlement to 
service connection for a psychiatric disorder.  The 
determination of entitlement to VA outpatient dental 
treatment must be deferred until a final decision is made 
with respect to that issue.  

In October 1980, the RO determined that the veteran was 
unemployable but not entitled to nonservice-connected pension 
due to excessive income.  

In August 1985, the RO approved the veteran's claim for 
nonservice-connected pension benefits.  

By letter dated September 4, 1992, the RO notified the 
veteran that her nonservice-connected disability pension 
benefits were terminated, effective February 1, 1989.  This 
was based on an income verification match showing the 
veteran's spouse had income, which had not been reported to 
VA.  

The termination created an overpayment indebtedness in the 
amount of $12,715.00.  Subsequently, the veteran submitted 
corrected income information for her spouse, which reduced 
the overpayment indebtedness to the amount of $4,491.00.  

In January 1993, the veteran filed a request for waiver of 
overpayment of the indebtedness based on hardship.  In 
September 1993, the Committee on Waivers and Compromises 
denied entitlement to waiver of the indebtedness.  In October 
1993, the veteran filed a notice of disagreement with that 
decision.  The claims folder does not show that the veteran 
was provided a statement of the case on this issue.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a), the case is again remanded to the RO for the 
following development:

1.  The veteran should be contacted and 
requested to submit any additional 
evidence and argument in support of her 
remaining claims.  The RO should assist 
the veteran in accordance with the duty 
to assist.  

2.  The claims folder should be given to 
a VA board certified psychiatrist.  The 
psychiatrist should certify review of all 
the evidence.  The psychiatrist should 
render an opinion as to the approximate 
date of onset of the veteran's chronic 
paranoid schizophrenia.  The psychiatrist 
should provide a rationale for the 
opinion, which should be based on the 
evidence of record.  The psychiatrist 
should specify the evidence contained in 
the claims folder, which supports the 
opinion.  The psychiatrist is also 
requested to account for the conflicting 
factual history regarding the time of 
onset of the veteran's symptoms, which 
are contained in the post-service medical 
records and statements.  

3.  The RO should then schedule VA 
examinations for the purpose of 
determining housebound status or the need 
for the regular aid and attendance of 
another person.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  Any tests deemed 
necessary should be performed, and the 
claims folder should be made available to 
the examiners for review prior to the 
examinations.  The physician referred to 
in #2 may perform the psychiatric 
examination.  After examining the veteran 
and reviewing her relevant medical 
history, each examiner must express an 
opinion as to whether the current 
severity of the veteran's disabilities 
requires the aid and attendance of 
another individual (to care for the 
veteran's basic needs) and as to whether 
the current severity of these 
disabilities has caused her to be 
essentially housebound.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of service 
connection for a psychiatric disorder and 
entitlement to special monthly pension by 
reason of being in need of regular aid 
and attendance or on account of being 
housebound.  This should include the 
assignment of ratings for all of the 
veteran's disabilities.  The Medical 
Administration Services should defer 
consideration of the issue of entitlement 
to VA outpatient dental treatment until 
the RO has adjudicated the issue of 
service connection for a psychiatric 
disorder.  

6.  The RO should ascertain whether the 
veteran is pursuing her January 1993 
claim for waiver of overpayment in the 
amount of $4,491.00.  If she is pursuing 
her January 1993 claim for waiver of 
overpayment in the amount of $4,491.00, 
the RO should issue the veteran a 
statement of the case on this issue.  The 
RO should also perform any necessary 
development of the issue.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The supplemental statement of the 
case should include the provisions of the appropriate 
diagnostic codes under which the RO has rated each of the 
veteran's disabilities for pension purposes, as well as a 
discussion of the average person standard and unemployability 
standard by which a permanent and total disability rating for 
pension purposes may be assigned.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

